Citation Nr: 0701700	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  04-39 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased disability rating for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION


This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a March 2004 rating decision of the 
Department of Veteran Affairs (VA) Regional Office in Boston, 
Massachusetts (RO).

Procedural history

The veteran served on active duty from August 1968 to June 
1970.  Service in Vietnam and award of the Bronze Star is 
indicated by the evidence of record.

The veteran was granted service connection for PTSD in March 
1982; a 10 percent disability rating was assigned effective 
July 14, 1981.

The veteran sought an increased rating in March 2003.  The 
March 2004 rating decision continued the previously assigned 
10 percent disability rating.  The veteran disagreed and 
timely appealed.  In a July 2004 Statement of the Case, the 
RO increased the disability rating to 30 percent disabled.  
The veteran continued to express disagreement with the 
assigned rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) 
[when a veteran is not granted the maximum benefit allowable 
under the VA Schedule for Rating Disabilities, the pending 
appeal as to that issue is not abrogated].  

In October 2006, the veteran presented evidence and testimony 
in support of his claim at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge (VLJ) at the 
RO.  A transcript of that hearing has been associated with 
the veteran's VA claims folder.


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by 
feelings of withdrawal and refusal of social involvement, 
abnormal affect and mood, anxiety, hyper-alertness, panic 
attacks about two times per month, interference with 
concentration, intrusive memories and nightmares, flashbacks, 
sleep disturbance, loss of interest in activities, avoidance 
of reminders and distress at reminders.

2.  The veteran is treated with medication that attenuates 
some of the symptoms caused by PTSD; he continues to work 
full-time; his communication is within normal limits, he 
denies thoughts of harm to others and himself, and is 
oriented to time, place and person.


CONCLUSION OF LAW

The criteria for an increased disability rating, 50 percent, 
for the veteran's PTSD have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his service-connected PTSD is worse 
that is acknowledged by VA.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2006).    

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claim in a letter dated July 
2003 in which he was advised of the provisions relating to 
the VCAA.  Specifically, he was advised in the VCAA letter 
that VA is responsible for obtaining relevant records from 
any Federal agency, that VA would make reasonable efforts to 
obtain relevant records not held by a Federal agency, 
including "records from State or local governments, private 
doctors and hospitals, or current or former employers."  With 
respect to private treatment records, the July 2003 letter 
included copies of VA Form 21-4142, Authorization and Consent 
to Release Information, and asked in the letter that the 
veteran complete this release so that VA could obtain these 
records on his behalf.  The letter further emphasized: "You 
must give us enough information about your records so that we 
can request them from the person or agency that has them. If 
the holder of the records declines to give us the records or 
asks for a fee to provide them, we'll notify you of the 
problem.  It's your responsibility to make sure that we 
receive all requested records that aren't in the possession 
of a Federal department or agency." 

The Board notes that the July 2003 VCAA letter specifically 
requested of the veteran: "Please review your records an make 
certain you haven't overlooked any important evidence. . . ."  
This request complies with the requirements of 38 C.F.R. § 
3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.  In essence, the veteran was asked to 
"give us everything you've got", in compliance with 38 C.F.R. 
§ 3.159(b)(1).  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Further, the veteran's hearing testimony makes it clear that 
he is aware of his obligations to support his claim with 
evidence.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 
(4) degree of disability; and (5) effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, the first three elements (1), veteran status, 
(2) current existence of a disability, and (3) relationship 
of such disability to the veteran's service, are not at issue 
because the veteran has already been granted service 
connection.  The veteran's claim of entitlement to an 
increased rating was denied based on element (4), degree of 
disability.  As explained above, the veteran has received 
proper VCAA notice as to his obligations, and those of VA, 
with respect to the crucial element, degree of disability.  

As will be discussed in greater detail below, the Board is 
granting the veteran an increased disability rating for PTSD.  
It is not the Board's responsibility to assign an effective 
date therefor.  The Board is confident that the RO will 
provide appropriate notice under Dingess prior to assigning 
an effective date.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  Specifically, the RO has obtained 
reports of VA and private treatment of the veteran, which 
will be discussed below.  Additionally, the veteran was 
provided with VA examinations in February 2003, August 2003, 
and May 2005, the results of which will be discussed below.  
The reports of the medical examination reflect that the 
examiners recorded the veteran's past medical history, noted 
his current complaints, conducted appropriate physical and 
mental examinations and rendered appropriate diagnoses and 
opinions.

The Board additionally observes that all appropriate due 
process concerns have been satisfied. See 38 C.F.R. § 3.103 
(2005).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  As 
noted in the Introduction above, the veteran testified before 
the undersigned VLJ at a Travel Board hearing conducted at 
the RO in October 2006.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.  
The Board will proceed to a decision on the merits.  

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2006); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, the Court has held that, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).


Assignment of a diagnostic code

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2006).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
primary diagnosed disability in the veteran's case (PTSD).  
The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate and 
the veteran has not requested that another diagnostic code be 
used.  In any event all psychiatric disabilities, except 
eating disorders, are rating using identical schedular 
criteria.  Accordingly, the Board concludes that the veteran 
is appropriately rated under Diagnostic Code 9411.

Specific schedular criteria

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006), a 30 
percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although general functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).   

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsess ional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

Analysis

The veteran is seeking entitlement to an increased disability 
rating for his service-connected PTSD, which is currently 
evaluated as 30 percent disabling.

Schedular rating

With respect to specific schedular criteria, the veteran was 
noted as having an anxious mood, a primarily tense affect and 
chronic sleep impairment.  Dr. P.M. described the veteran in 
a June 2004 letter as having depressed mood, and anxiety.  
These symptoms are clearly within the criteria for 30 percent 
disability.  

However, the Board has identified symptoms that go beyond the 
criteria set out for 30 percent disability.

The veteran has described how his experiences as a survivor 
of Hamburger Hill during his service in Vietnam have resulted 
in nightmares that intrude on his sleep and therefore intrude 
on his ability to work, maintain relationships and establish 
new relationships.  According to Dr. P.M., those symptoms are 
exacerbated by other stressful events the veteran has 
experienced, including the recent assignment of his son to an 
Army combat team in Iraq.  Dr. P.M. stated that the veteran 
feels a lack of control and helplessness to protect his son 
and himself, and that this aggravates the symptoms of 
sleeplessness, anxiety and depression.  Dr. P.M. also stated 
that the veteran's PTSD condition caused fatigue, survivor-
guilt, aggression-guilt, and a low estimation of self-worth.

The evidence indicates that the veteran suffers from 
continual recurring flashbacks that impact his ability to 
sleep.  His wife described his sleeping is often broken by 
crying in his sleep; that the veteran crouches in his sleep 
and repeats the same phrases and words night after night.  
She stated that the veteran sleep walks.  The veteran 
testified that lack of sleep is "the big problem", and this 
condition was confirmed by his wife.  See the October 2006 
hearing transcript, page 20.  The Board notes that all of the 
symptomatology described above occurs despite the veteran's 
long term use of anti-anxiety and sleep-aid medications.    

The veteran was described as volatile and lacking in 
patience; his wife testified that the veteran has been "an 
absolute powder keg."  See the hearing transcript, p.9.  The 
veteran and his wife describe that he is a workaholic and 
that work is often used to bury the anger and rage he often 
feels.  

Although the veteran is able to successfully perform his 
employment, he was described by the May 2005 VA examiner has 
having difficulty establishing and maintaining effective work 
and social relationships.  The veteran's wife described the 
veteran as "isolated," that he doesn't go out socially, and 
doesn't go on vacation.

The VA examiner reported a GAF score of 55-60.  The GAF score 
of 51-to-60 includes "some difficulty in social [or] 
occupational" functioning, which may or may not be congruent 
with the assignment of a 50 percent rating.  Moreover, the 
veteran does not have all of the symptomatology consistent 
with the assignment of a 50 percent rating, for example 
stereotyped speech or impaired abstract thinking.   However, 
having all of the symptoms found in the schedular criteria is 
not required for a 50 percent rating to be assigned.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002) [the specified 
factors for each incremental rating were examples rather than 
requirements for a particular rating; analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme].  

After a review of the record in its entirety, the Board finds 
that the impact of the veteran's PTSD on his social and 
industrial functioning is sufficient to approximate the 
degree of impairment contemplated by a 50 percent rating.  
See 38 C.F.R. § 4.7 (2006).  Criteria for the assignment of a 
50 percent rating which have arguably met or approximated 
include panic attacks more than once a week; disturbances of 
motivation and mood; and difficulty in establishing effective 
work and social relationships.  

The Board has also considered whether an even higher rating 
is warranted.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is 
not granted the maximum benefit allowable under the Rating 
Schedule, the pending appeal as to that issue is not 
abrogated].  For reasons expressed immediately below, the 
Board has concluded that the evidence does not support a 
conclusion that the veteran has symptoms of total 
occupational and social impairment which would warrant the 
assignment of a 70 percent or 100 percent disability rating.

With respect to the criteria for the assignment of a 70 
percent rating, there is no objective evidence any of the 
criteria.  Although there is some evidence that he often 
angry or impatient, the record supports a finding that he has 
found ways to manage his anger.  The veteran has had no 
involvement with the law because of his anger.  Impaired 
impulse control is therefore not shown.  The evidence is not 
indicative of an intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene).  The record shows that the veteran works in an 
extremely responsible position that of a captain in a city 
fire department.  It is obvious that although he has some 
difficulty due to his PTSD, he is able to perform well on the 
job.  

It is equally obvious that the veteran does not have any of 
the extreme mental pathology which would allow for the 
assignment of a 100 percent rating, and he himself does not 
appears to indicate otherwise.

In short, based on the evidence of record, the Board finds 
that the symptomatology reported by the veteran and reflected 
in the record is reflective of occupational and social 
impairment consistent with a 50 percent rating.

Extraschedular consideration

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials.

The Board notes that the veteran has not in connection with 
this appeal indicated, nor presented evidence to support the 
premise, that his service-connected PTSD results in marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b) 
(2005) [extraschedular rating criteria]. 
Moreover, the RO did not consider the matter of referral of 
this issue for consideration of an extraschedular rating.  
Accordingly, in the absence of the matter being raised by the 
veteran or adjudicated by the RO, the Board will not address 
the veteran's entitlement to an extraschedular rating. 

Conclusion

In sum, for the reasons and bases expressed above, it is the 
Board's decision that a 50 percent disability rating is 
assigned for the veteran's service-connected PTSD.  The 
appeal is allowed to that extent.




ORDER

An increased disability evaluation of 50 percent is granted 
for PTSD, subject to governing regulations concerning the 
payment of monetary benefits.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


